Citation Nr: 0032092	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an unspecified 
disability involving the elbow secondary to Agent Orange 
exposure.

2.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
unknown disability as a result of exposure to herbicides and 
granted service connection for PTSD, evaluated as 10 percent 
disabling from March 2, 1995.  In January 2000, the rating 
for PTSD was increased to 50 percent from March 2, 1995.  


REMAND

The veteran contends that he has an unspecified disability 
involving the right elbow, and a rash, as a result of 
exposure to Agent Orange.  He also contends that his service-
connected PTSD warrants a higher evaluation.  

During the July 2000 Travel Board hearing, the veteran 
testified that he first noticed rashes on his body in the 
1970s and sought treatment from the VA Medical Center (VAMC) 
in Iron Mountain, Michigan.  He indicated that he also sought 
treatment for the right elbow in June 2000 from the VA 
outpatient clinic in Gaylord, Michigan and from a private 
facility in Petoskey, Michigan.  He recently received 
treatment for the right elbow at the Saginaw, Michigan, VAMC.  
See July 2000 hearing transcript.  

The Board notes that the claims file does not contain any 
medical records regarding treatment for a rash or a right 
elbow disability.  A review of the record shows that in May 
1995 the RO requested inpatient and outpatient treatment 
records for the period 1969 to present from the Iron Mountain 
VAMC, the Battle Creek VAMC, the Saginaw VAMC and the VA 
outpatient clinic in Gaylord, Michigan.  Treatment reports 
were provided by the Saginaw VAMC in June 1995.  In an August 
1995 statement, the Iron Mountain VAMC advised the RO that 
records for the veteran were transferred to the VA outpatient 
clinic in Gaylord, Michigan on October 22, 1987.  It does not 
appear that a response was ever received from the Gaylord VA 
outpatient clinic or Battle Creek VAMC.  

Regarding his service-connected PTSD, the veteran testified 
that he participated in group therapy every month at the 
Saginaw VAMC.  Id.  The Board notes that the most recent 
treatment record in the claims file is dated in June 2000; 
prior to that the most recent record is dated in June 1998. 

As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Blount v. West, 11 Vet. App. 34 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

By a rating decision in February 1999, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In a VA Form 646, dated in April 1999, the veteran's 
representative argued that the veteran had not had a full-
time job since September 1988 and that he was unemployable 
because of his service-connected PTSD.  The Board construes 
these statements as a notice of disagreement with the 
February 1999 denial of TDIU.  As such, the veteran and his 
representative should be provided a Statement of the Case 
(SOC) as to this matter in accordance with 38 C.F.R. §§ 19.26 
and 19.29 (2000).  See Manlincon v. West, 12 Vet. App. 238 
(1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated 
him for any disability as a result of 
Agent Orange, and PTSD, since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This should include treatment records 
pertaining to the veteran from the Battle 
Creek VAMC, Saginaw VAMC and the Gaylord 
VA outpatient clinic since 1969.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  If deemed warranted by the RO after 
completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a board certified 
psychiatrist, if available, to determine 
the nature and extent of the service-
connected psychiatric disability.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  
If there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with 

an explanation of the numeric code 
assigned, is to be included.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning.  A complete rationale 
for all opinions expressed should be 
given.  The claims folder and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For 

further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issue of an increased 
initial rating for PTSD.

6.  The RO should issue to the veteran 
and his representative a SOC with respect 
to the denial of TDIU effectuated in 
February 1999.  The SOC should include 
all relevant laws and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Thereafter, only 
if an appeal has been perfected, this 
issue should be returned to the Board.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




